Order amending the findings of fact, conclusions of law and judgment reversed on the law, with ten dollars costs and disbursements, and motion denied, without prejudice to an application to vacate the judgment, and for a new hearing, if necessary, and for a new decision and judgment. The court was without power to amend the decision and judgment. (Herpe v. Herpe, 225 N. Y. 323, 327; Hydraulic Power Co. v. Pettebone-Cataract P. Co., 194 App. Div. 819; J. H. & S. Theatres, Inc., v. Fay, No. 1, 235 id. 820; Mastrobuono v. Lange, 241 id. 770.) Lazansky, P. J., Young, Hagarty and Davis, JJ., concur; Kapper, J., dissents and votes to affirm.